             Case 2:18-cr-00422-SPL Document 469 Filed 02/21/19 Page 1 of 3




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   pcambria@lglaw.com
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 3   emccampbell@lglaw.com
 4   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 5   Buffalo, New York 14202
     Telephone: (716) 849-1333
 6
     Facsimile: (716) 855-1580
 7
     Attorneys for Defendant Michael Lacey
 8
                           IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                        Case No. CR-18-00422-PHX-SPL (BSB)

12                      Plaintiff,                  DEFENDANT LACEY’S REPLY TO
     vs.                                            UNITED STATES’ RESPONSE (DOC. 466)
13
                                                    TO DEFENDANTS’ JOINT MOTION FOR
14   Michael Lacey                                  DESIGNATION OF 39 DOCUMENTS
                                                    SUBJECT TO THIS COURT’S
15                    Defendant.                    DESTRUCTION ORDER TO BE
16                                                  PRESERVED AS PART OF THE IN
                                                    CAMERA RECORD IN THIS
17                                                  PROSECUTION
18
            Defendant, Michael Lacey, by and through his undersigned attorney, hereby replies to
19
     the United States’ Response (Doc. 466) To Defendants’ Joint Motion For Designation Of 39
20
     Documents Subject To This Court’s Destruction Order To Be Preserved As Part Of The In
21
     Camera Record In This Prosecution (Doc. 453).         Defendants’ joint motion stated that
22
     “Defendants are in the process of destroying the 39 documents.” (Doc. 453, p. 2). Undersigned
23
     counsel’s email to the government dated February 7, 2019, (Doc. 466-1, Exhibit D), was notice
24
     to the government of Mr. Lacey’s compliance with the Court’s order to destroy the documents.
25
     Mr. Lacey hereby provides notice to this Court that the documents have been destroyed.
26
     However, as it is constitutional error for the government to withhold Brady material from the
27

28
                 Case 2:18-cr-00422-SPL Document 469 Filed 02/21/19 Page 2 of 3




 1   defendant, the destroyed documents must be preserved as part of the record for later review in
 2   this case or appellate review, if necessary, since they clearly contain a large amount of Brady
 3   material.
 4
            RESPECTFULLY SUBMITTED this 21st day of February, 2019
 5

 6                                       LIPSITZ GREEN SCIME CAMBRIA LLP
 7
                                         /s/    Paul J. Cambria, Jr.
 8
                                                Attorneys for Defendant
 9                                              Michael Lacey
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2
              Case 2:18-cr-00422-SPL Document 469 Filed 02/21/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on this 21st day of February 2019, I electronically transmitted a PDF
 3   version of this document to the Clerk of the Court by filing with the CM/ECF system and
     understand a copy of the filing will be emailed to the attorneys of record.
 4

 5   By: /s/ Kristina Drewery
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   3
